DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claims 2-22 have been examined.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on July 22, 2022 has been entered.

Non-Obvious Subject Matter
Claims 2-8 are allowed.
Claims 9-15 are allowed.
Claims 16-22 are allowed.
The following is an examiner’s statement of reasons for allowance:  The closest prior art of record, Raivisto et al. (U.S. Patent Application Publication 2004/0033797), discloses sharing transmission revenue between mobile operators (network operators) and content providers, including obtaining payment from a network operator, wherein end users with consumer devices are supplied with the actual content (paragraphs 18 and 26-28).  Generating a charge for the network operator to pay may be considered obvious so as to arrange for appropriate payment to be made.  However, Raivisto does not disclose generating a charge for the network operator to pay for at least one of (i) access to the particular content or (ii) a subscription to access a plurality of content including the particular content, the content service provider to obtain a payment from the network operator to pay for the charge, the content service provider to retain a first portion of the payment and to supply a second portion of the payment to the content provider, the first portion of the payment to be less than the second portion of the payment.  Raivisto does disclose service providers (paragraph 25; Figure 1), but these are merely described as “to provide such data services”.  Raivisto does not disclose that the service providers are involved in the payment process as recited, and no other prior art of record adequately supplies the deficiency of Raivisto.  In particular, Grey et al. (U.S. Patent Application Publication 2002/0174041), which teaches service providers calculating the cost to a student for content which the student wishes to access, does not.
The amendments of July 22, 2022 overcome the rejections previously made under 35 U.S.C. 101.  The current claim limitations raise the recited server infrastructure, computer readable storage device, and method to significantly more than an abstract idea.  The claim language now ties the commercial interactions to features of the network and the means of operating the network, so as to make the claimed invention significantly more than an abstract idea.
The rejections previously made for Double Patenting have been overcome by the Terminal Disclaimer of August 18, 2022 
The above statements apply to each of the three independent claims, which are parallel to each other.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Walker et al. (U.S. Patent 6,193,606) discloses an electronic gaming device offering a game of knowledge for enhanced payouts.  In particular, Walker refers to the conventional telephone network or Internet network (column 3, lines 36-40; column 5, lines 41-55). 
Lupo et al. (U.S. Patent Application Publication 2002/0143901) disclose an interactive media response processing system.  Niranjan et al. (U.S. Patent Application Publication 2004/0046778) disclose a system and method to transcode and playback digital versatile disc (DVD) content and other related applications.  Lupo (paragraph 71) and Niranjan (paragraph 23) contain teachings relevant to possible Double Patenting (not applied because of Applicant’s Terminal Disclaimer).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS D ROSEN, whose telephone number is (571)272-6762. The examiner can normally be reached 9:00 AM-5:30 PM, M-F.  Non-official/draft communications may be faxed to the examiner at 571-273-6762, or emailed to Nicholas.Rosen@uspto.gov.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marissa Thein, can be reached on 571-272-6764. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NICHOLAS D ROSEN/Primary Examiner, Art Unit 3684                                                                                                                                                                                                        
August 18, 2022